AO 722A
(Rev. 8/82)

 

FILED
U.S. DISstRCT COURT

BRyscyic’
ny AMAR 59
In the Gnited States District Gourt ca
For the Southern District of Georgia “

Waprross Dibision
SIXTO ARGUETA, *
*
Petitioner, * CIVIL ACTION NO.: 5:19-cv-119
*
Vv. *
*
TRACY JOHNS, *
a
Respondent. *

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 8. Petitioner Sixto Argueta
(“Argueta”) did not file Objections to this Report and
Recommendation. Accordingly, the Court ADOPTS the Magistrate
Judge’s Report and Recommendation, DISMISSES without prejudice
Argueta’s 28 U.S.C. § 2241 Petition for failure to follow this
Court's Order, DENIES as moot Respondent’s Motion to Dismiss,
and DIRECTS the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal. Additionally, the Court

 
DENIES Argueta in forma pauperis status on appeal.

SO ORDERED, this (4 day of Nec V , 2020.

 

ON~ LISA GODBEY WOOD, Te
TED STATES DISTRICT COUR

OUTHERN DISTRICT OF GEORGIA

AO 72A
(Rev. 8/82)

 

 
